Citation Nr: 0928025	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-29 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to a higher rating for degenerative joint 
disease, right knee.  

3.  Entitlement to a higher rating for instability, right 
knee.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to a compensable disability rating for left 
shoulder impingement syndrome.

6.  Entitlement to a compensable disability rating for right 
wrist tendinitis.

7.  Entitlement to a compensable disability rating for 
gastroesophageal reflux disease (GERD).

8.  Entitlement to a compensable disability rating for 
bilateral pes planus with plantar fasciitis.

9.  Entitlement to a compensable disability rating for 
residuals scar, left great toe.

10.  Entitlement to a higher initial rating for 
cholecystectomy with biliary dyskinesia, currently rated 10 
percent disabling.

11.  Entitlement to a compensable disability rating for 
thrombophlebitis, left leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2006, 
the Veteran filed a notice of disagreement with the denial of 
service connection for fibromyalgia and allergic rhinitis, 
and the disability ratings assigned to left shoulder 
impingement syndrome; right wrist tendinitis; GERD; bilateral 
pes planus; residuals scar, left toe; thrombophlebitis, left 
leg; and, right knee disability.  A notice of disagreement 
was filed in November 2006 with regard to the disability 
rating assigned to cholecystectomy with biliary dyskinesia.  
A statement of the case was issued in July 2007, and a 
substantive appeal was received in September 2007.  The 
Veteran testified at a Board hearing in April 2009.

The issues of entitlement to higher ratings for left shoulder 
impingement syndrome; right wrist tendinitis; GERD; bilateral 
pes planus; residuals scar, left toe; cholecystectomy with 
biliary dyskinesia, and, thormbophlebitis, left leg are 
REMANDED to the RO via the AMC, in Washington, DC.  VA will 
notify the Veteran if further action is required.


FINDINGS OF FACT

1.  At the April 14, 2009 Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issues of entitlement to service 
connection for allergic rhinitis; entitlement to a higher 
initial rating for degenerative joint disease, right knee; 
and, entitlement to a higher initial rating for instability, 
right knee.

2.  The Veteran's fibromyalgia is causally related to her 
active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to service 
connection for allergic rhinitis; entitlement to a higher 
initial rating for degenerative joint disease, right knee; 
and, entitlement to a higher initial rating for instability, 
right knee.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

2.  Fibromyalgia was incurred in the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by her authorized representative.  38 C.F.R. § 
20.204.

In this case, the Veteran withdrew her appeal of entitlement 
to service connection for allergic rhinitis; entitlement to a 
higher initial rating for degenerative joint disease, right 
knee; and, entitlement to a higher initial rating for 
instability, right knee, at the Board hearing held in April 
2009.  Thus, there remain no allegations of errors of fact or 
law for appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on these matters, and the issues of entitlement to 
service connection for allergic rhinitis; entitlement to a 
higher initial rating for degenerative joint disease, right 
knee; and, entitlement to a higher initial rating for 
instability, right knee are dismissed.

II.  Service connection for fibromyalgia

With regard to the issue of entitlement to service connection 
for fibromyalgia, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board 
notes that RO letters in October 2006 and December 2006 
informed the Veteran of the manner in which disability 
ratings and effective dates are assigned.  The RO will take 
such actions in the course of implementing this grant of 
service connection, and the Veteran may always file a timely 
notice of disagreement if she wishes to appeal from those 
downstream determinations. 

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record reflects that fibromyalgia was 
initially diagnosed during service in or about November 1996, 
and the Veteran periodically sought treatment for symptoms 
related to fibromyalgia.  

Prior to discharge from service, the Veteran underwent a May 
2005 VA examination, in which the examiner acknowledged the 
November 1996 diagnosis, but determined that there was no 
symptoms of fibromyalgia found on examination.  The Veteran's 
claim of service connection for fibromyalgia was denied on 
the basis of no diagnosis.

A February 2006 'Medical Statement' from the Department of 
the Army, Chief, Department of Internal Medicine, stated that 
the Veteran has fibromyalgia which is moderate in nature.  
The examiner stated that per examination and record review, 
the Veteran has 18/18 positive trigger points, and was 
officially diagnosed during service in 1996 with 18/18 
positive trigger points.  

Post-service medical records from the National Naval Medical 
Center reflect a diagnosis of and treatment for fibromyalgia.  

In light of the documented diagnosis of and treatment for 
fibromyalgia in service, the post-service diagnosis of 
fibromyalgia pertaining to a continuity of symptomatology, 
and resolving the benefit of the doubt in the Veteran's 
favor, it is reasonable to conclude that fibromyalgia 
originated in service, and thus warrants service connection.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.304. 


ORDER

The issues of entitlement to service connection for allergic 
rhinitis; entitlement to a higher initial rating for 
degenerative joint disease, right knee; and, entitlement to a 
higher initial rating for instability, right knee, are 
dismissed.

Entitlement to service connection for fibromyalgia is 
warranted.  To this extent, the appeal is granted.


REMAND

With regard to the remaining issues on appeal, there is no 
indication that the Veteran has received any notice pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  VA has a duty to notify the Veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice, 
which notifies her of the evidence and information necessary 
to support her claims must be issued to the Veteran.  Along 
with ensuring proper VCAA notice pertaining to her claims, VA 
is also instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  VA should inform the 
Veteran that an effective date will be assigned if increased 
disability ratings are assigned, and such notice should also 
include an explanation as to the type of evidence that is 
needed to establish an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Board believes that the May 2005 VA examination (four 
months prior to discharge from service) is relevant, but that 
a current VA examination is appropriate to ascertain the 
current severity of the disabilities at issue.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the Veteran of the evidence 
necessary to substantiate her claims for 
higher initial ratings, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Veteran 
should also be advised to submit all 
pertinent evidence in her possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish an effective date, as 
outlined by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Schedule the Veteran for a VA 
examination to assess the current 
severity of her left shoulder 
impingement syndrome.  It is imperative 
that the claims file be made available 
to and reviewed by the examiner in 
connection with the examination.  All 
clinical and special test findings 
should be clearly reported.  All 
examination findings should be clearly 
reported to allow for application of VA 
rating criteria.  To the extent 
possible the functional impairment due 
to incoordination, weakened movement 
and excess fatigability on use should 
be assessed in terms of additional 
degrees of limitation of motion.  

3.  Schedule the Veteran for a VA 
examination to assess the nature and 
extent of impairment from her right wrist 
tendinitis.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  All indicated 
studies, including X-rays, should be 
performed.  The extent of any right wrist 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of muscle damage from 
atrophy or disuse resulting from the 
right wrist disability.  

4.  Schedule the Veteran for a VA 
examination with an appropriate 
specialist to address the current 
severity of her GERD.  It is imperative 
that the claims file be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
clinical and special test findings should 
be clearly reported.  The examination 
report should clearly address whether the 
Veteran has recurrent epigastric distress 
with dysphagia; pyrosis; regurgitation; 
substernal or arm or shoulder pain; pain; 
vomiting; material weight loss; 
hematemesis; melena; anemia; or, any 
other symptom combinations productive of 
severe impairment of health.

5.  Schedule the Veteran for an 
appropriate VA examination to determine 
the present severity of her service-
connected bilateral pes planus with 
plantar fasciitis.  It is imperative that 
the claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  Any necessary 
special studies should be performed and 
all pertinent clinical findings should be 
reported.  The examiner should provide an 
opinion as to whether there is any marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
swelling on use, characteristic 
callosities, any tenderness of plantar 
surfaces of the feet, marked inward 
displacement, severe spasm of the tendo 
achillis on manipulation, not improved by 
orthopedic shoes or appliances.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected pes planus with plantar 
fasciitis on the Veteran's ability to 
work, and provide supporting rationale 
for this opinion.

6.  Schedule the Veteran for appropriate 
examination(s) to assess the nature and 
severity of her residuals of scar, left 
toe.  It is imperative that the claims 
file be made available to and reviewed by 
the examiner in connection with the 
examination.  Examination findings should 
be reported so as to allow for 
application of VA rating criteria.

7.  Schedule the Veteran for VA medical 
examination(s) to assess the severity of 
her cholecystectomy with biliary 
dyskinesia.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  All indicated 
tests should be performed, and all 
findings reported in detail. The examiner 
should address any symptoms resulting 
from the removal of the Veteran's gall 
bladder, and discuss whether the 
Veteran's symptoms are mild, moderate, or 
severe in nature.

8.  Schedule the Veteran for a VA 
examination to assess the severity of her 
thrombophlebitis, left leg.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
indicated tests should be performed, and 
all findings reported in detail.  The 
examiner should address the existence of 
and severity of edema of the extremity, 
aching or fatigue in the leg after 
prolonged standing or walking relative to 
symptoms relieved by elevation or 
compression hosiery, the existence and 
extent of any stasis pigmentation, 
eczema, persistent ulceration, or 
subcutaneous induration, or boardlike 
edema or constant pain at rest.  

9.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the Veteran's claims for 
higher ratings.  The RO should then issue 
a supplemental statement of the case to 
the Veteran and her representative and 
provide her an opportunity to respond 
before this case is returned to the 
Board.

The Veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


